The bill in this case was filed by the appellees against the appellants, and sought to" have set aside and annulled certain conveyances of lands which were owned *662by Ella E. Reese,' détíéased, -and' -who 'W-as tbe' motlier of the complainants. ' ' ' ' ' "
On the final'siibmissioh of-the cause oh ■ the pleadings and' proof, tlie cháhc'éllor decreed that the eonh plainamts'were' entitled to the relief prayed fo'r. " Prom this dectee the" defendants'appeal; and assign the rendition thereof as error. ' '
The decree is affirmed.'
Opinion'by
Dowdell, J.